The Chancellor.
An application has been made on the part of the solicitor for the complainant to file an amended bill in the above cause, and notice of the application has been given to the-solicitors for the defendants.
After the original bill was filed a hearing was had on a rule to show cause why a preliminary injunction should not be awarded, and in June, 1919, an order was made denying the motion on the ground, as therein stated, that the complainant had a full, adequate and complete remedy in a court of law. Since which time no further step has been taken in the cause until this application was made. No answer, plea or demurrer has been filed.
It is not at all clear that the order refusing the preliminary injunction was a final disposition' of the cause, and being still pending and no pleading having been filed by the defendants, it is amendable if a proper amendment be submitted.
*125After consideration of the original and amended bill it is clear that no tenable objection lies to the giving of leave to file the amended bill. It is not a sufficient ground that it sets' out matters which occurred subsequent to the filing of the bill. Rule 51. In passing on the present application the effect of the amendment is not to be considered, nor the sufficiency of the amended bill to state grounds for equitable relief. There seems to be no question of good faith on the part of the complainant. Until the cause has reached a final stage, so that the losing party may, if he desires, take an appeal therefrom, the cause must either proceed to that stage, or be dismissed voluntarily, or on motion. A demurrer to the amended bill when filed would raise the question whether the complainant has full relief at law, and if sustained might result in an order dismissing the bill. ' Besides, much latitude is allowed in granting leave to amend.
Leave will be granted, therefore, to file the amended bill, and the defendants be required to plead, answer or demur within thirty days.